Filed 11/16/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 257







State of North Dakota, 		Plaintiff and Appellee



v.



Joshua Paul Hojian, 		Defendant and Appellant







No. 20170142







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Justin J. Schwarz, Assistant State’s Attorney, Bismarck, ND, for plaintiff and appellee; submitted on brief.



Laura C. Ringsak, Bismarck, ND, for plaintiff and appellee; submitted on brief.



State v. Hojian

No. 20170142



Per Curiam.

[¶1]	Joshua Paul Hojian appeals from a criminal judgment entered after a jury found him guilty of violation of a domestic violence protection order and forgery.  Hojian argues the verdict was not supported by sufficient evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7).  
State v. Noorlun
, 2005 ND 189, ¶ 20, 705 N.W.2d 819 (“A conviction may be justified on circumstantial evidence alone if the circumstantial evidence has such probative force as to enable the trier of fact to find the defendant guilty beyond a reasonable doubt.  Moreover, a jury may find a defendant guilty even though evidence exists which, if believed, could lead to a not guilty verdict.” (internal citations omitted)).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte